DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the art on record does not reasonably suggest or teach determining traffic lane reliability based on captured image data of left lane markings and/or right lane markings; where traffic lane reliability is reduced when the determination of left lane markings is compromised and/or determination of right lane markings is compromised; controlling the vehicle as the vehicle travels along the road based on diminished reliance on the geographically-derived path of travel of the vehicle when the determined geographic location reliability is below a threshold geographic location reliability; controlling the vehicle as the vehicle travels along the road is based on enhanced reliance on the camera-derived path of travel of the vehicle when the determined geographic location reliability is below the threshold geographic location reliability; and controlling the vehicle as the vehicle travels along the road is based on diminished reliance on the camera-derived path of travel of the vehicle when the determined traffic lane reliability is below a threshold traffic lane reliability.
The closest prior art, Zeng (U.S. Pub. No. 2010/0191461 A1), Mori et al. (U.S. Pub. No. 2009/0118994 A1), and Ota et al. (U.S. Pub. No. 2010/0250064 A1), either singularly or in combination, fails to anticipate or render obvious the above limitations.
Prior art added to PTO-892, Seo et al. (U.S. Pub. No. 2019/0315376 A1), Viswanathan (U.S. Pub. No. 2020/0201890 A1), Parks et al. (U.S. Pub. No. 2019/0370564 A1), Kwant et al. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483